Order entered December 5, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01234-CV

                                   STO CORP., Appellant

                                               V.

                      CANAL SIDE LOFTS, LTD., ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 11-04649-B

                                           ORDER
       Before the Court is the motion of Renee Drake, Official Court Reporter for the 44th

Judicial District Court of Dallas County, Texas, requesting a sixty-day extension of time to file

the reporter’s record. We GRANT the motion TO THE EXTENT that the reporter’s record

shall be filed within THIRTY DAYS of the date of this order. See TEX. R. APP. P. 35.3(c).


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE